               Case 1:18-po-00303-SAB Document 24 Filed 05/27/20 Page 1 of 2


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                           Case No. 1:18-po-00303-SAB

 9                   Plaintiff,                          ORDER GRANTING MOTION FOR
                                                         DISMISSAL AND DISMISSING ACTION
10           v.

11   AMADEU J. GONCALVES, III,

12                   Defendant.

13

14           On May 16, 2019, Defendant Amadeu J. Goncalves, III received a deferred entry of

15 judgment for one year pursuant to 18 U.S.C. § 3607(a). A probation review hearing was set for

16 May 7, 2020. On May 6, 2020, the Court considered Defendant’s status report and the May 7,

17 2020 hearing was vacated. On May 22, 2020, a motion to dismiss the matter and withdraw

18 Defendant’s guilty plea was filed. Pursuant to the motion to dismiss, Defendant has completed

19 all the terms of his probation and the parties move to withdraw his guilty plea and dismiss the
20 matter.

21           Although the current motion states that this was a conditional plea agreement pursuant to

22 Rule 11 of the Federal Rules of Criminal Procedure, the defendant received deferred entry of

23 judgment pursuant to 18 U.S.C. § 3607(a). As relevant here, section 3607(a) states that for

24 certain drug offenses,

25           the court may, with the consent of such person, place him on probation for a term
             of not more than one year without entering a judgment of conviction. At any time
26           before the expiration of the term of probation, if the person has not violated a
             condition of his probation, the court may, without entering a judgment of
27           conviction, dismiss the proceedings against the person and discharge him from
             probation. At the expiration of the term of probation, if the person has not
28           violated a condition of his probation, the court shall, without entering a judgment


                                                     1
                Case 1:18-po-00303-SAB Document 24 Filed 05/27/20 Page 2 of 2


 1            of conviction, dismiss the proceedings against the person and discharge him from
              probation.
 2
     18 U.S.C. § 3607(a)(2).
 3
              Accordingly, it is HEREBY ORDERED that, pursuant to 18 U.S.C. § 3607(a), these
 4
     proceedings are DISMISSED and Defendant’s term of probation is DISCHARGED. Pursuant to
 5
     18 U.S.C. § 3607(b), the United States of America shall retain a nonpublic record of this matter.
 6

 7 IT IS SO ORDERED.

 8
     Dated:     May 26, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
